Citation Nr: 1743516	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned in December 2016.  A transcript of the hearing is of record.

The Board also notes that the Veteran has filed a timely notice of disagreement (NOD) with a rating decision dated in August 2017 (denying service connection for vestibular neuritis).  See August 2017 Notice of Disagreement.  A review of the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Agency of Original Jurisdiction (AOJ) has recognized the NOD and that additional action is pending.  Accordingly, although the AOJ has not sent notification to the Veteran concerning his NOD, and although a statement of the case (SOC) has not yet been issued as concerning this issue, in light of the indication that his timely NOD has been recognized and that readjudication is pending, remand of this claim is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has been diagnosed as having sleep apnea.  See, e.g., September 2016 VA Problem List (reflecting an active problem list that includes "[o]bstructive sleep apnea syndrome"); March 2007 Polysomnogram Report from Eastern ENT Sinus and Allergy Center (diagnosing "[s]evere sleep apnea syndrome" based on the results of a polysomnographic study).  

Additionally, the Veteran has asserted in statements and testimony adduced throughout the pendency of his claim that his sleep apnea began in service and has continued since that time.  Specifically, he maintains that he began to experience sleep apnea symptomatology, such as loud snoring, cessation of breathing, and daytime sleepiness, during his active service.  See, e.g., December 2016 Board Hearing Transcript (testifying that he began experiencing symptoms including snoring and cessation of breathing during his sleep in 1989, so during his active service); August 2011 Statement in Support of Claim (VA Form 21-4138) (reporting in-service symptoms including nighttime cessation of breathing and daytime sleepiness).  Moreover, the Veteran asserts that his sleep apnea symptomatology that began during his active service has increased in severity in the intervening years, in part as the result of deconditioning stemming from his service-connected low back disability.  See, e.g., August 2011 Statement in Support of Claim (VA Form 21-4138) (asserting that his "condition elevated from a mild form of sleep apnea [during and immediately following his active service] to severe obstructive sleep apnea in direct relation to [his] current [service-connected] disability which limits [his] physical and exercise abilities thus [he] gained weight"); November 2012 Notice of Disagreement (asserting that he "became overweight due to current disability and lack of physical activity," which aggravated his sleep apnea); September 2013 Statement Accompanying Substantive Appeal (VA Form 9) (noting that "[o]ne of the main causes of sleep apnea is obesity"; that his physician "documented . . . that [his] weight was a factor" contributing to his diagnosed sleep apnea; and that he "believe[s] that the weight gain is due to [his] very limited physical activity from [his] current VA rated disability").  See also August 2017 Rating Decision Codesheet (reflecting service-connected conditions including lumbar spine degenerative disc disease, rated as 20 percent disabling from February 15, 1992, and 40 percent since July 17, 2001).  

Although the service treatment records do not show treatment for any sleep problems, the Board finds that the Veteran is competent to report the onset of symptoms including cessation of breathing, loud snoring, and daytime sleepiness during his active service.  See, e.g., December 2016 Board Hearing Transcript; August 2011 Statement in Support of Claim (VA Form 21-4138).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing a continuing sleep pathology during and since his active service, as the onset, frequency, and duration of such symptoms as snoring, daytime sleepiness, and frequent pauses in breathing are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing sleep symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's assertions are bolstered by the statement of his spouse, who confirmed that she first observed his symptoms, including loud snoring and cessation of breathing, during the time that he was serving on active duty.  See December 2016 Statement of M.Z. (on VA Form 21-4138) (noting that the Veteran has had "excessive snoring during his sleep" and "momentary cessation[s] of breathing during his sleep"; that the Veteran "was not rested after a night's sleep" and "was tired and sleepy during the day"; that this symptomatology has been ongoing for "almost 20 years," including during the Veteran's active duty service; and that "[o]ver the years this cessation of breathing and excessive snoring [became] worse . . . [until] he finally went to an ENT/Sleep Specialist and [was] given a sleep study that diagnosed him with obstructive sleep apnea").  This evidence tends to validate the Veteran's assertion that he initially experienced an in-service sleep pathology, the symptoms of which continued to worsen in the years following his active service.  


Significantly, the reported symptomatology of snoring and cessation of breathing formed the basis of the diagnosis of sleep apnea by the Veteran's private treating clinician.  See March 2007 Polysomnogram Report from Eastern ENT Sinus and Allergy Center (reflecting that the diagnosed "[s]evere sleep apnea syndrome" was "related to respiratory events" including snoring and repeated cessation of breathing; and noting an Apnea-Hypopnea Index (AHI) of 71.7 apnea events (pauses in breathing) per hour).  See also Davidson, supra (indicating that lay evidence can be sufficient etiological evidence when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology").  Thus, the Veteran's credible report of a continuity of sleep symptomatology during and since his active service suggests a link between his current disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, although there is no confirmed diagnosis of sleep apnea during active service, there is competent and credible evidence of the Veteran's in-service manifestation of symptoms later diagnosed as sleep apnea.  Therefore, the Board resolves doubt in his favor and finds that service connection is warranted for sleep apnea on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


